NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                          July 15, 2015

      Hon. Johnathan T. Ball                      Hon. Ricardo P. Rodriguez
      Attorney at Law                             Hidalgo County District Attorney
      6521 N. 10th Street, Ste. A                 100 N. Closner
      McAllen, TX 78504                           Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00004-CR
      Tr.Ct.No. CR-3545-13-C
      Style:    Alicia Esquivel Delgado v. The State of Texas


           Appellant’s motion for extension of time to file brief in the above cause was this
      day GRANTED by this Court. The time has been extended to Thursday, July 16, 2015.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch